Deleo v Federal Express Corp. (2016 NY Slip Op 02955)





Deleo v Federal Express Corp.


2016 NY Slip Op 02955


Decided on April 20, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
JEFFREY A. COHEN
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2015-02572
 (Index No. 4521/13)

[*1]Angela Deleo, plaintiff, Dennis Shannon, appellant,
vFederal Express Corporation, et al., respondents.


Wingate, Russotti, Shapiro & Halperin, LLP, New York, NY (Joseph P. Stoduto of counsel), for appellant.
Lester Schwab Katz & Dwyer, LLP, New York, NY (Harry Steinberg and Daniel S. Kotler of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff Dennis Shannon appeals from an order of the Supreme Court, Queens County (McDonald, J.), entered January 16, 2015, which denied his motion for summary judgment on the issue of liability.
ORDERED that the appeal is dismissed as academic, without costs or disbursements, in light of our determination on a related appeal from an order of the Supreme Court, Queens County, entered September 30, 2015 (see Deleo v Federal Express Corporation, _____ AD3d _____ [Appellate Division Docket No. 2015-10376; decided herewith]).
HALL, J.P., COHEN, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court